Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicants filing dated July 22, 2020. The following action is taken:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable overLambert et al (2005/0149827) in view of Shikama et al (2006/0218211).
Claim 11  read on  standard defect sector replacement wherein a “medium” having a spare defect management area, when a defect sector is encountered then it is moved to a replacement area with an assigned logical block address. Claim 20 is notoriously broad reading on a medium having reserve area for defect management.  The primary reference in figs 3a and 3b discloses a medium having  a plurality of sectors. When a grown defective sector  is encountered (paragraph [0038], [0044] and [0059], then a spare reserves sector is assigned and a logical address is assigned to the replacement sector see paragraph [0044].  However, although the reference discloses a magnetic disk as the medium. The reference does not show a non-volatile medium.  The secondary reference discloses the use of a non-volatile medium in paragraph [0038] for the purpose of storing data. It would have been obvious to one of skilled in the art at the time of the invention was made to use the teachings of the secondary reference and modify the primary reference. Such modification of using a non-volatile medium is merely an alternative equivalence to any other storage elements such as a disk, optical medium, memory element…etc. therefore the use of an alternative storage mediums is predicated on the capacity and operational specification of the system.
With respect to the limitation of claim 12 see figs 3a or 3b wherein a first sector is used as a reserved alternative sector for defect preplacement (catch or storing). 
With respect to the limitation of claim 13. Each of the reserved spare sectors is used in sequence to store data of the defect sectors as shown in figs 3a and 3b.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not show or teach a  data storage device comprising: a non-volatile storage medium (NVSM); and control circuitry configured to: define a plurality of data sectors and a plurality of reserve sectors in the NVSM; generate a map-out value for each of a first plurality of the data sectors based on a read latency of each of the first plurality of data sectors; when the map-out value of a first data sector in the first plurality of data sectors exceeds a threshold, map a first logical block address (LBA) from the first data sector to a first reserve sector; when the map-out value of a second data sector in the first plurality of data sectors exceeds the map-out value of the first data sector: map the first LBA from the first reserve sector back to the first data sector; and map a second LBA from the second data sector to the first reserve sector

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach detect a defect of a third data sector due to a second grown defect; and second utilize the second reserve sector as a spare sector to relocate the third data sector as in claim 14. Also,  generate a map-out value for each of a first plurality of the data sectors; and when the map-out value of a second data sector in the first plurality of data sectors exceeds a threshold, first utilize the first reserve sector to relocate the second data sector as in claim 16.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2001/004222 the cited prior art in fig 7 shows replacing defective sectors in spare areas then assigning a logical address to the replacement sectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688